Citation Nr: 0837991	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-15 110	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts




THE ISSUE

Whether new and material evidence was received to reopen a 
claim concerning whether the character of discharge for a 
period of service from December 1972 to February 1976 is a 
bar to disability benefits.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel





INTRODUCTION

The appellant had periods of active service from December 
1972 to February 1976 and from January 6, 1978, to February 
28, 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The appellant failed, without 
apparent cause, to appear for a scheduled hearing in 
September 2008.  Therefore, his request for a Board hearing 
is considered as having been withdrawn.  38 C.F.R. § 20.704 
(2008).

In a March 1978 decision the Board found VA benefits were 
barred due to the veteran's discharge under dishonorable 
conditions.  A disability claim that was previously the 
subject of a final denial based on the character of the 
claimant's discharge is subject to reopening under 
38 U.S.C.A. § 5108.  D'Amico v. West, 209 F.3d 1322, 1326-27 
(Fed.Cir.2000), vacating 12 Vet. App. 264 (1999).  The Board 
is required to determine whether new and material evidence 
has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board has listed the issue on the title page as whether 
new and material evidence has been submitted to reopen the 
claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  The United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also found 
that the VCAA notice requirements applied to all elements of 
a claim.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court also 
held that in order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, VA look at the bases for the denial in the prior 
decision and to respond, generally, with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish the claim that 
were found insufficient in the previous denial.  The question 
of what constitutes material evidence to reopen a claim for 
VA benefits depends on the basis on which the prior claim was 
denied.  A review of the record reveals no VCAA notice was 
issued in this case and the appellant was not provided a 
meaningful opportunity to participate effectively in the 
processing of his claim. 

The Board notes that the prior determination found 
entitlement to VA benefits was barred due to the appellant's 
discharge under dishonorable conditions for the period of 
active service from December 1972 to February 1976.  The 
March 1978 decision noted the evidence demonstrated willful 
and persistent misconduct and a bar to VA benefits.  The 
Board also notes that service records apparently added 
subsequent to that decision show the veteran had accepted an 
undesirable discharge to escape trial by general court 
martial.  There is no indication, however, that the appellant 
was notified that a discharge under dishonorable conditions 
was not a bar to VA benefits when a person was insane at the 
time of committing the offense that led to the discharge.  
See 38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) 
(2008).  Therefore, additional development is required prior 
to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided a 
VCAA notice identifying the bases for the 
previous denial of his claim and 
addressing what information and evidence 
not of record is needed to substantiate 
the claim.  He should be specifically 
notified that a discharge under 
dishonorable conditions is not a bar to 
VA benefits when a person was insane at 
the time of committing the offense that 
led to the discharge.  The notice 
requirements as to all elements of the 
claim should be provided.  

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  All applicable laws 
and regulations should be considered.  If 
any benefit sought remains denied, the 
appellant should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



